DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive.
The examiner has updated the office action to reflect how the teachings of Spero are captured in the newly amended claim 1.
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 8, 11, 12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2014/0163703, hereafter Chang) in view of Spero (US 2016/0195856).
As per claim 1, Chang discloses a method for analyzing occupancy in a space, the method comprising
defining a border of a region of interest in the space, in relation to the one or more detected in the first image of the space (¶ 59, 62 – 66, and 120);
controlling a device when occupancy is detected within the border of region of interest (¶ 59, 62 – 66, and 120).

In the same field of endeavor, Spero teaches detecting one or more furniture in the space, based on image analysis of a first image of the space, at predetermined distance from a point in the one or more furniture detected in the first image of space (¶ 135 and 164).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chang in view of Spero.  The advantage is improved occupant detection.
As per claim 2, Chang discloses the method of claim 1 comprising detecting occupancy within the border of region of interest based on image analysis of a subsequent image of the space (¶ 59, 62 – 66, and 120).
As per claim 3, Chang discloses The method of claim 2 comprising detecting occupancy within the border of region of interest based on either one of color detection, shape detection, motion detection or based on a combination thereof (¶ 59 and 64 - 66).
As per claim 4, Chang discloses the method of claim 2.
However, Chang does not explicitly teach comprising detecting occupancy within the border of region of interest by using machine learning techniques (¶ 164).
In the same field of endeavor, Spero teaches comprising detecting occupancy within the border of region of interest by using machine learning techniques (¶ 164).

As per claim 5, Chang discloses the method of claim 1 comprising detecting the furniture using one or a combination of color detection and shape detection (¶ 59 and 64 - 66).
As per claim 6, Chang discloses the method of claim 1.
However, Chang does not explicitly teach comprising detecting the furniture using machine learning techniques.
In the same field of endeavor, Spero teaches comprising detecting the furniture using machine learning techniques (¶ 164).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chang in view of Spero.  The advantage is improved occupant detection.
As per claim 7, Chang discloses the method of claim 1 wherein detecting occupancy within the border of region of interest comprises one or a combination of counting occupants, tracking occupants, determining occupants' location and determining an amount of time an occupant is at a location in a space (¶ 100 - 101).
As per claim 11, Chang discloses the method of claim 1 comprising detecting the furniture in the space in another image of the space; updating the border of the region of interest based on the detection; and controlling the device when occupancy is detected within the updated border (¶ 59, 62 – 66, and 120).
claim 12, arguments are analogous to those presented for claim 1 are applicable for claim 12.
Regarding claim 14, arguments are analogous to those presented for claim 1 are applicable for claim 14.
Regarding claim 15, arguments are analogous to those presented for claim 1 are applicable for claim 15.
Regarding claim 16, arguments are analogous to those presented for claim 5 are applicable for claim 16.
Regarding claim 18, arguments are analogous to those presented for claim 1 are applicable for claim 18.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2014/0163703, hereafter Chang) in view of Spero (US 2016/0195856) in further view of Mullins (US 10,186,124 hereafter Mullins).


As per claim 8, Chang in view of Spero discloses the method of claim 7.
However, Mullins teaches wherein controlling a device comprises generating an alarm when a number of occupants above a pre-determined threshold is detected within the border of region of interest.
In the same field of endeavor, Mullins teaches wherein controlling a device comprises generating an alarm when a number of occupants above a pre-determined 
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chang in view of Spero in further view of Mullins.  The advantage is improved theft detection.


Claim(s) 9, 10, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2014/0163703, hereafter Chang) in view of Spero (US 2016/0195856) in further view of McCulloch et al (US 9,183676, hereafter McCulloch).

As per claim 9, Chang in view of Spero discloses the method of claim 7.
However, Chang in view of Spero does not explicitly teach wherein controlling a device comprises generating an alarm when occupants are located within a predetermined distance from each other, within the border of region of interest.
In the same field of endeavor, McCulloch teaches wherein controlling a device comprises generating an alarm when occupants are located within a predetermined distance from each other, within the border of region of interest (column 18 lines 67).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to file to modify the invention of Chang in view of Spero in further view of McCulloch.  The advantage is improved image processing.
claim 10, Chang in view of Spero in further McCulloch discloses the method of claim 1 wherein the furniture comprises either one or more of a table, a chair, a bed and a portable sanitation stand (McCulloch: column 6 lines 42 – 64).
Regarding claim 13, arguments are analogous to those presented for claim(s) 8 and 9 are applicable for claim 13.
Regarding claim 17, arguments are analogous to those presented for claim 10 are applicable for claim 17.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487